Citation Nr: 0334370	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for back, left knee, 
and hip disabilities.

2.  Entitlement to an initial increased rating for bilateral 
pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served an active duty from May 1962 to May 1965.  

This matter comes to Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In November 2000 
the RO granted service connection for bilateral pes planus 
and assigned a 10 percent rating.  

The issues of entitlement to service connection for low back, 
left knee, and hip disabilities will be discussed in the 
Remand section of this decision

.
FINDING OF FACT

The veteran's bilateral pes planus is productive of no more 
than moderate in degree.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
38 U.S.C.A. §§ 5103, 5103A, and 5107).  The regulations 
implementing the VCAA were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
substantially modified the circumstances under which the VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard the veteran was informed of the VCAA in 
November 2001 correspondence from the RO.  He was also 
informed of what evidence the VA would obtain and that any 
requested evidence should be submitted within a year.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard 
to the claim for an increased rating for pes planus, the 
Board finds that all relevant facts have been properly 
developed and that all relevant evidence necessary for an 
equitable disposition of the claim has been obtained.  Also, 
during the course of the appeal two VA examinations was 
conducted and the veteran was informed of the criteria 
required to establish an increased rating in the statement of 
the case.

On September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this regard a review of the record 
shows that the RO in the November 2001 correspondence 
properly informed him of the one-year period.  The veteran in 
his substantive appeal has specifically stated he is seeking 
an increased rating of 10 percent for his service-connected 
pes planus and subsequently asked that the case be considered 
on the record.  The Board finds that the VA has satisfied the 
requirements of the VCAA with regard to the increased rating 
claim.   Accordingly, adjudication of this appeal does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background

Pes planus was first noted on the veteran's May 1965 service 
separation examination.

A VA orthopedic examination was conducted in December 1999.  
At that time the veteran reported left foot pain since 
1974.on walking.  It was reported that he had a deformity of 
the left second toe and underwent surgery in 1974.  
Currently, he continued to have pain when walking, fatigue, 
and lack of endurance.  The symptoms occurred at least twice 
a year and were aggravated by overusage and relieved with 
rest.  The examination noted bilateral pes planus with good 
Achilles' tendon alignment.  There was deformity of the left 
2nd toe and there was reduced range of motion in that toe.  
There was no swelling or tenderness noted.  The veteran did 
not require foot inserts.  X-rays of the left foot noted 
diffuse demineralization with no evidence of osseous injury.  
The diagnoses included mild diffuse demineralization of the 
left foot with pain on use.

On a September 2000 VA foot examination, the veteran 
indicated his pes planus caused stiffness, swelling, and 
fatigue at rest and had pain, stiffness, swelling, and 
fatigue on standing and walking.  He had a history of left 
toe fusion in 1974.  There was no evidence of surgery 
directly related to pes planus.  The veteran reported that he 
had difficulty cooking, shopping, gardening, and pushing a 
lawn mower because of his pes planus.  Examination showed he 
had bilateral pes planus with good Achilles tendon alignment.  
A well-healed, non-tender scar is noted on the base of the 
left second toe consistent with surgery for fusion of the 
toe.  Range of motion was reduced in the second left toe, 
secondary to the fusion with ankylosis present.  There were 
no signs of painful motion, edema, instability, weakness or 
tenderness on examination of the feet.  There were no skin or 
vascular changes noted.  Hallux valgus was absent.  He had a 
right-sided limp.  Subjectively, he could not stand or walk 
longer than a mile.  Weight bearing and non-weight bearing x-
rays of the right foot shows minimal osteophytosis and 
periarticular sclerosis, otherwise within normal limits.  
Weight bearing and non-weight bearing x-rays of the left foot 
showed minimal sclerosis at the first metatarsal phalangeal 
joint, and were otherwise within normal limits.  The 
diagnosis was acquired pes planus right greater than left.  
The doctor said that on review of the X-rays, previous 
records and examination, the veteran should have no 
significant limitation of function, and the record indicated 
other established conditions, including degenerative disease 
of the spine, hip, and knee that would limit his ability to 
participate in activities requiring extended standing, 
bending, and walking.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The veteran currently has a 10 percent rating for his 
bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Under Diagnostic Code 5276 a 10 percent evaluation is 
contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo-achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation abduction, 
etc.), pain on manipulation, and accentuated use, indication 
of swelling on use, and characteristic callosities.  An 
assignment of a 50 percent evaluation, the highest available 
for bilateral pes planus, is contemplated for pronounced 
symptomatology with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.

The United States Court of Appeals for Veterans Claims has 
emphasized that, when rating disabilities of the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). See also 38 C.F.R. 
§§ 4.40, 4.45 (2001).  The Board notes that under 38 C.F.R. § 
4.40, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.45.

The veteran's statements describing the symptoms of his 
service connected pes planus are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

In this regard during the two recent VA examinations the 
veteran reported pain, stiffness, swelling, fatigue at rest 
and on standing and walking.  However, the December 1999 
examination showed no swelling or tenderness.  Additionally, 
the September 2000 examination showed no signs of painful 
motion, edema, instability, weakness or tenderness.  There 
was no objective evidence of marked deformity, swelling on 
use, or callosities 

Furthermore while the veteran has some significant complaints 
regarding walking, standing, and engaging in other 
activities, the recent examiner stated his pes planus should 
cause no significant limitation of function, but noted that 
the veteran had other significant orthopedic disabilities 
which would, in fact limit such activities.  As such the 
functional impairment caused by the pain is included in the 
current rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

After reviewing the record the Board finds that the weight of 
the evidence is against the claim for an increase in the 10 
percent rating for bilateral pes planus.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The current 10percent rating is the 
highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

In the October 2002substantive appeal the veteran reported 
that he had submitted evidence from Dr. Harjee on September 
13, 2002 concerning treatment for a back condition in 1980.  
The veteran's claims file does not contain such a document.  
The veteran also indicated that he had found some additional 
evidence that he would bring to a hearing scheduled at the RO 
in November 2002.  The veteran subsequently cancelled the 
hearing and requested adjudication of his claim.  However, 
since the veteran has referred to a specific document that is 
not contained in his claims file, the Board is of the opinion 
that the duty-to-assist requires that the case be remanded 
for the following action:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent United States 
Court of Appeals for Veterans Claims 
order and decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should inform the veteran that 
the statement from Dr. Harjee is not of 
record and request him to submit another 
copy.  He may also complete an enclosed 
release of information form in order for 
the VA to request the information.  The 
RO should also inform him that he has the 
opportunity to submit any other pertinent 
medical records in support of his claims.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the veteran's 
claims.  If a determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  The veteran 
should be given an opportunity to respond 
to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



